Citation Nr: 1100288	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to Department of Veterans Affairs pension benefits.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from May 
1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 decision by the Department of Veterans 
Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The Veteran was scheduled for a May 2009 Board hearing to be held 
at the Board's offices in Washington, DC, but he failed without 
explanation to attend.  The Board consequently finds that his 
hearing request has been withdrawn.  See 38 C.F.R. § 20.702(d) 
(2010).


FINDING OF FACT

The Veteran's only period of active service was from May 1976 to 
May 1979.


CONCLUSION OF LAW

The Veteran's service is not qualifying service for VA pension 
benefits.  
38 U.S.C.A. §§ 101, 1521, 1541 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.4, 3.203 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.  VA also has certain duties 
to assist the claimant in developing the claim.

The record shows that the Veteran was provided with appropriate 
notice in August 2008 and January 2009 communications.  In any 
event, and as will be discussed in further detail below, there is 
no dispute as to the Veteran's dates of service, and consequently 
it is the law which governs the disposition of the case, rather 
than any weighing of evidence.  In VAOPGCPREC 5-2004, VA's Office 
of General Counsel interpreted that where a claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit, VA is under no obligation to provide notice of 
the information and evidence necessary to substantiate the claim.  
Nor, under such circumstances, is VA required to assist a 
claimant in developing evidence to substantiate a claim.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as an 
appellant of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2010).

The Veteran seeks non-service-connected pension benefits.  
Pension is provided for a veteran with honorable active military 
service of 90 days or more during a period of war (or discharge 
or release from service during a period of war for a service-
connected disability) who is permanently and totally disabled 
from non- service-connected disability not the result of the 
appellant's willful misconduct and who meets certain annual 
income limitation requirements.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.3(a)(3).

Eligibility for VA pension benefits requires an initial showing 
that a veteran served on active duty for at least 90 days during 
a period of war.  See 38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.2, 3.3.  The term "period of war" is 
currently defined by statute to mean the Spanish-American War 
(from April 21, 1898 to July 4, 1902), the Mexican border period 
(from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 
to November 11, 1918), World War II (December 7, 1941 to December 
31, 1946), the Korean conflict (June 27, 1950 to January 31, 
1955), the Vietnam era (February 28, 1961 to May 7, 1975, for 
veterans serving in Vietnam, and from August 5, 1964 to May 7, 
1975, for all other cases), and the Persian Gulf War (from August 
2, 1990 and ending on a date yet to be prescribed).  See 
38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory service requirement is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203.  A claim for non-service-
connected pension benefits by a claimant whose service department 
records fail to show threshold eligibility lacks legal merit or 
legal entitlement and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this case, the Veteran's service documents show that his only 
period of active service was from May 1976 to May 1979.  This is 
subsequent to the Vietnam War and prior to the Persian Gulf War.  
See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  He does not dispute 
those dates of service, or allege that he served on active duty 
on any other occasion.  He instead indicates that he is homeless, 
destitute, and has a number of medical problems.

The Board recognizes the Veteran's honorable service, and is 
sympathetic to his plight; however, the Board is bound by the law 
in this matter, and the pertinent statutes and regulations are 
clear that entitlement to the pension benefits sought requires, 
at a minimum, that the Veteran have served on active duty at some 
point during a period of war.  The Veteran's entire period of 
active service took place during peacetime, and he consequently 
is ineligible for VA pension benefits.

Under the controlling law and regulations outlined above, the 
Veteran's active duty service is not qualifying service for the 
pension benefit sought.  In cases such as this, where the law is 
dispositive, the claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law.  Sabonis, 6 
Vet. App. at 430.


ORDER

Entitlement to VA pension benefits is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


